Citation Nr: 1447859	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-40 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for prostate cancer and erectile dysfunction.  

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

In April 2014, the Board remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in August 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prostate cancer is among the diseases for which VA's Secretary has recognized there exists an etiological relationship with herbicides exposure, to include Agent Orange.

3.  Although extensive searches have been conducted, persuasive, objective evidence does not establish that the Veteran is entitled to a presumption of Agent Orange exposure or that he was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against a finding of actual exposure.

4.  Prostate cancer was not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing an etiological relationship between this disability and the Veteran's service, to include alleged herbicides exposure.

5.  As service connection for prostate cancer has not been established, there is no legal basis for an award of service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The claim for service connection for erectile dysfunction, as secondary to prostate cancer, is without legal merit.  38 C.F.R. § 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

At the outset, the Board notes that, as regards the Veteran's secondary service connection claim, the Veteran and his representative have been notified of the reasons for the denial of the claim and have been afforded opportunity to present evidence and argument with respect thereto.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the prostate cancer claim, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for prostate cancer on a direct basis.  An April 2014 letter also provided notice to the Veteran as regards his claims for service connection on a direct and secondary basis.  These letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2010 letter meet the VCAA's timing of notice requirement and both the April 2010 and April 2014 letters meet the content of notice requirements of Pelegrini.  Further, the April 2010 pre-rating letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

To the extent the April 2014 notice pertinent to the claim for service connection for erectile dysfunction was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the August 2014 SSOC after the issuance of the April 2014 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, as well as post-service private treatment records.   In addition, a response from the Air Force Historical Research Agency regarding the Veteran's purported exposure to herbicides is contained in the claims file, as requested by the Board in its April 2014 remand.  Also considered in connection with the appeal is the transcript of the Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on either matter, prior to appellate consideration, is required.

With regard to the May 2012 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issues which on appeal, which included claims for service connection for prostate cancer and erectile dysfunction.  The Veteran provided testimony regarding his duties while stationed in Thailand, including his contention that he worked near the base perimeter.  The undersigned inquired as to whether any doctor had linked the Veteran's prostate cancer with his purported herbicide exposure.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  

The Board also finds that the AOJ had substantially complied with the prior remand directives, to the extent  possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As indicated, pursuant to such directives, appropriate, additional evidence has been associated with the record. 

The Board further notes that, in letters dated in April 2010 and April 2014, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities to enable VA to obtain any private treatment records.  However, the Veteran did not respond to these letters.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to these requests, no further AOJ action in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran contends that his prostate cancer was caused by his exposure to herbicides while stationed at Ubon Royal Thai Air Force Base (RTAFB) in Thailand during service.  Specifically, he alleges that his work site was located near the base perimeter and airplane runways.  He also testified during his May 2012 hearing that recalled seeing no foliage along the perimeter fence and that he was able to clearly see the base perimeter from his work site.  Finally, he contends that his erectile dysfunction is the result of his prostate cancer.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Prostate cancer and erectile dysfunction are not listed as chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.          § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).   The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R.      § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  The Board notes that the Veteran has not alleged, and the record does not suggest, service in Vietnam or near the DMZ.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

Considering the pertinent evidence in light of the above noted legal authority, the Board finds the record does not support an award of service connection for prostate cancer on the basis of the Veteran's alleged exposure to herbicides. 

The evidence of record clearly establishes that the Veteran had undergone treatment for prostate cancer.  A May 2014 treatment summary from Dr. M. V., a private urologist, indicated that the Veteran had undergone a radical retropubic prostatectomy in July 2002 and that he received close follow-up care until April 2013.  During his May 2012 hearing, the Veteran testified that he currently experienced residuals of his prostate cancer such as frequent urination and incontinence.

Service treatment records reflect entries that identified Ubon RTAFB as the location from October 1968 to August 1969.  A September 1969 service discharge examination found the Veteran's genitourinary system to be normal and was negative for any relevant abnormalities.  In an accompanying Report of Medical History, the Veteran denied frequent or painful urination but had reported treatment for a venereal disease in February 1969.  The remaining service treatment records are negative for complaints, treatments or diagnoses related to prostate cancer.  

Service personnel records establish the Veteran served as an electrical power production specialist at Ubon RTAFB from approximately August 1968 to August 1969.  An August 1969 Performance Report indicates that the Veteran was responsible for prime power for a radar site as well as operating and maintaining particular power plant systems while stationed at Ubon RTAFB.  Finally, the Veteran's DD Form-214 noted that he had one year and two days of foreign service.

As noted above, service personnel records establish that the Veteran served at Ubon RTAFB from approximately August 1968 to August 1969 but do not establish that he was exposed to herbicides while working along the base perimeter.  Under these circumstances, VA's Adjudication Procedural Manual, M21-1MR, directs adjudicators to determine whether the Veteran served as security policeman, security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  If the record did not establish that the Veteran had such duties along the perimeter, he was to be asked for the approximate dates, locations and nature of the alleged exposure.  Information received by the Veteran was to be provided to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In this case, there simply is no persuasive, objective evidence to establish that the Veteran was actually exposed to herbicides in Thailand.  

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  Here, the Veteran has not alleged duties along the base perimeter.  He testified during his May 2012 hearing that he had worked at a radar site, which was located near the perimeter of the base and the airplane runways, and that he could see the base perimeter and any activity along the perimeter from where he was working.  He testified during the May 2012 hearing that he did not recall any foliage around the base perimeter; however, he also testified that he did not recall seeing anyone spray or work along the base perimeters.

In this case, extensive searches have been conducted in an attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, the results of such searches weigh against a finding of actual exposure.  A July 2014 response from an archivist with the Air Force Historical Research Agency reveals that herbicides were not used along the perimeter fence at Ubon RTAFB until June 22, 1970, when the Thai government approved the use of non-tactical (commercial grade) herbicides for use at Ubon.  The archivist noted that an official transcript of the 8th Tactical Fighter Wing's unit history for the duration of the Veteran's stay showed that vegetation control was not conducted with herbicides.  A July 2014 response from the JSRRC liaison at the AOJ indicates that the JSRRC sought information from the Air Force Historical Research Agency when attempting to find unit information.  An undated Compensation Service Memorandum stated that tactical herbicides were used in Vietnam, not Thailand, and that commercial herbicides were used for vegetation control within the perimeter of air bases.  In addition, the reports from the Air Force Historical Research Agency are objective and based on unit historical data and official Department of Defense records.  The Board finds that these responses constitute probative evidence on the question of actual exposure.

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the AOJ, considered the claim for service connection for prostate cancer under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue.  

Here, the Veteran's service treatment records reflect no complaints, findings, or diagnoses pertinent to prostate cancer during service.  No abnormalities with respect to such conditions were noted in the September 1969 service discharge examination and the Veteran has not contended that his prostate cancer was present during service.  The post-service clinical evidence reflects that the Veteran underwent a radical retropubic prostatectomy in July 2002 and he testified during his May 2012 hearing that he had been diagnosed with prostate cancer in 2001.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., at least 32 years in this case for prostate cancer) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).   

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the prostate cancer diagnosed so many years after the Veteran's discharge and any incident of service-to include alleged herbicide exposure.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's prostate cancer.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (namely, residuals of prostate cancer), but there is nothing to indicate that such disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to this disability during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that the current prostate cancer or its residuals are related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of the claim for service connection for prostate cancer for an examination or to obtain an opinion as to its etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's prostate cancer and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicide) and which has not been corroborated.  Further, the research undertaken by the AOJ establishes that herbicides were not used at Ubon RTAFB prior to June 1970, which was after the Veteran's service at Ubon RTAFB and after his discharge from service.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed prostate cancer or its residuals.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's prostate cancer and service, the Board notes that the matter of the etiology of such disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's prostate cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion with respect to the medical etiology of the Veteran's prostate cancer.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

For all the foregoing reasons, the claim for service connection for prostate cancer must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Finally, as for the matter of service connection for erectile dysfunction on a secondary basis, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, however, as service connection for prostate cancer has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  As the Veteran's claim for service connection for erectile dysfunction is based on his assertion that it was caused by his prostate cancer (i.e. secondary service connection), it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for prostate cancer, claimed as due to herbicide exposure, is denied.

Service connection for erectile dysfunction, claimed as secondary to prostate cancer, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


